AGREEMENT between EL DORADO CHEMICAL COMPANY and UNITED STEELWORKERS OF AMERICA INTERNATIONAL UNION AFL-CIO AND ITS LOCAL 13-434 Effective: August 1, 2007 EL DORADO CHEMICAL COMPANY El Dorado, Arkansas TABLE OF CONTENTS PREAMBLE 1 ARTICLE I TERM OF AGREEMENT 1 ARTICLE II MANAGEMENT RIGHTS CLAUSE 1 ARTICLE III RIGHT TO ARBITRATE 2 ARTICLE IV GRIEVANCE PROCEDURE AND ARBITRATION 2 Section 1 2 Section 2 4 Section 3 4 ARTICLE V CLASSIFICATION CHANGES 4 Section 1 4 Section 2 4 Section 3 5 Section 4 5 Section 5 6 ARTICLE VI HOURS OF WORK 6 Section 1 6 Section 2 7 Section 3 7 Section 4 7 Section 5 7 ARTICLE VII CALL-OUT OVERTIME AND LOCAL NOTIFICATION 7 Section 1 7 Section 2 8 Section 3 8 Section 4 9 ARTICLE VIII SHIFT MEN - DAY MEN 9 ARTICLE IX HOLIDAY PAY 9 (i) ARTICLE X VACATIONS 10 Section 1 10 Section 2 11 Section 3 11 Section 4 11 Section 5 12 Section 6 12 Section 7 12 ARTICLE XI SENIORITY 12 Section 1 Eligibility for Seniority 13 Section 2 Seniority Credits 13 Section 3 Progression Chart 13 Section 4 Bargaining Unit and Area Seniority 13 Section 5 Vacancies of More than Ninety (90) Days 14 Section 6 Vacancy Posting and Bidding Procedure 14 Section 7 Filling Vacancies of Ninety (90) Days or Less 15 Section 8 Classifications and Shifts 18 Section 9 Reduction in Forces 19 Section 10 Status of Employees Laid Off 21 Section 11 Seniority Lists 21 Section 12 Seniority – Outside Assignments 21 Section 13 Layoffs and Reemployment 21 Section 14 New Operations and Existing Operations 22 Section 15 Promotional Requirements 22 ARTICLE XII PHYSICAL EXAMINATIONS 22 Section 1 Periodical Examinations 22 Section 2 22 Section 3 23 ARTICLE XIII AUTHORIZED DEDUCTIONS 23 Section 1 Union Dues 23 Section 2 Political Contributions 23 ARTICLE XIV DISCHARGE 24 Section 1 24 Section 2 24 Section 3 24 (ii) ARTICLE XV MILITARY LEAVE 24 Section 1 Leave of Absence 24 Section 2 24 ARTICLE XVI BULLETIN BOARDS 25 ARTICLE XVII SAFETY & HEALTH 25 Section 1 25 Section 2 25 Section 3 25 Section 4 26 Section 5 26 Section 6 26 Section 7 26 Section 8 26 Section 9 27 Section 10 27 ARTICLE XVIII WORKMEN'S COMMITTEE CONFERENCES 27 ARTICLE XIX SEVERANCE PAY 28 ARTICLE XX CONTRACT WORK 28 ARTICLE XXI DISCRIMINATION 28 ARTICLE XXII LEAVE OF ABSENCE 28 Section 1 Personal Business 28 Section 2 Union Business 29 Section 3 Sickness or Accident 30 ARTICLE XXIII JURY DUTY 30 ARTICLE XXIV WAGE RATES AND CLASSIFICATIONS 30 ARTICLE XXV VALIDITY 31 ARTICLE XXVI NOTICES 31 ARTICLE XXVII FUNERAL LEAVE 31 (iii) ARTICLE XXVIII MEDICAL INSURANCE BENEFITS 32 Group Insurance and Pension 32 ARTICLE XXIX NO LOCKOUT - NO STRIKE 34 EXHIBIT "A" OPERATING DEPARTMENT PROGRESSION CHART 36 EXHIBIT "B" WAGE RATES AND CLASSIFICATIONS 36 SHIFT DIFFERENTIAL 37 CLOTHING ALLOWANCE 37 EMERGENCY SQUAD PREMIUM 37 EXHIBIT "C-2" 5-2 SHIFT SCHEDULE 38 EXHIBIT "C-3" UNIFORM SHIFT SCHEDULE 38 EXHIBIT "D" CONSOLIDATION POLICY 39 LETTER OF UNDERSTANDING 42 EXTRA CREW LETTER OF UNDERSTANDING 44 AMERICANS WITH DISABILITIES ACT LETTER OF UNDERSTANDING 46 TWELVE HOUR SHIFT LETTER OF UNDERSTANDING 47 LETTER OF UNDERSTANDING 48 LETTER OF UNDERSTANDING 50 (iv) PREAMBLE Articles of Agreement between EL DORADO CHEMICAL COMPANY (hereinafter referred to as "Company") and UNITED STEELWORKERS AFL-CIO ON BEHALF OFITSLOCAL 13-434 (hereinafter referred to as "Union"), whom the Company recognizes as the exclusive bargaining agency for all production, chemical, and operating employees included in the bargaining unit at its chemical plant located North of El Dorado, Arkansas, for the purposes of pay, wages, and other conditions of employment.There is excepted from the bargaining unit described all Maintenance employees not otherwise described within the Preamble, guards, shipping attendants, janitors and common laborers, office and clerical employees, non-working Foremen, and all supervisory employees. Our future success and security requires that we foster a plant culture which underscores the importance of teamwork and focuses on customer satisfaction, methods improvement, demands mutual respect and promotes high morale.We must be prepared to meet the needs of changing circumstances and seize opportunities provided.The Company, the Union and all employees are committed to doing so. We appreciate qualities and values such as pride in what we do, taking ownership of responsibility, dedication, cooperation, efficiency and optimism.Everyone who dependsupon EDC recognizes the importance of creating and maintaining a safe and clean workplace and wants a plant which promotes fair treatment, quality work, and productive, profitable and efficient operations.We each accept and share the responsibility to do our parts to make that happen. ARTICLE I TERM OF AGREEMENT This Agreement shall remain in full force and effect for a period beginning at 12:01 a.m., August1, 2007, and ending at 12:00 Midnight, July 31, 2010.At reasonable times after June 1, 2010, the parties will meet for the purpose of negotiating a new contract to be effective for the period commencing after 12:01 a.m., August 1, ARTICLE II MANAGEMENT RIGHTS CLAUSE The Union expressly recognizes that the Company has the exclusive responsibility for and authority over (whether or not the same was exercised heretofore) the management, operation and maintenance of its facilities and, in furtherance thereof, has, subject to the terms of this Agreement, the right to determine policy affecting the selection, hiring, and training of employees; to direct the work force and to schedule work; to institute and enforce reasonable rules of conduct, to assure discipline, and efficient operation; to determine what work is to be done, what is to be produced and by what means; to determine the quality and quantity of workmanship; to determine the size and composition (1) of the work force; to determine the allocation and assignment of work to employees; to determine the location of business, including the establishment of new locations or departments, divisions, or subdivisions thereof; to arrange for work to be done by other companies or other divisions of the Company; to alter, combine, or eliminate any classification, operation, service or department; to sell, merge, or discontinue the business or any phase thereof; provided, however, in the exercise of these prerogatives, none of the specific provisions of the Agreement shall be abridged. The Company will not use the vehicle of subcontracting for the sole purpose of laying off employees or reducing the number of hours available to them. ARTICLE III RIGHT TO ARBITRATE All grievances and disputes as to classifications, hours of work, and other working conditions, arising between the Company and the employees shall be governed in manner of settlement by the terms of this Agreement.Whenever any grievance or dispute arises which cannot be otherwise adjusted, the parties hereto agree that the same shall be decided in the manner provided for in Article IV.Only a matter concerning the interpretation or application of a provision of this Agreement shall be the subject of arbitration. ARTICLE IV GRIEVANCE PROCEDURE AND ARBITRATION Section 1. Grievances shall be limited to matters concerning the provisions of the Agreement.A "grievance," as that term is used in this contract, means a claim by an employee, or the Union, that a term of this contract has been violated.All time limits in the first, second, third, and fourth steps listed below shall be to "working days" which shall be interpreted to include only Monday through Friday, but shall not include holidays.Time limits specified herein may be extended by mutual written agreement of the parties in unusual cases. The Company agrees to investigate situations which may warrant discipline promptly after it learns of the situation.It also commits to administer any discipline warranted within 10 working days after it completes its investigation and assesses relevant facts. If its factual determination and decision whether/how to discipline cannot be completed within 10 working days of the completion of its investigation, the Union will be advised of the need for a reasonable extension of time within which the Company expects to complete the process.The Union’s agreement to extend this time will not be unreasonably withheld. (2) First Step The aggrieved employee, and/or his Steward, shall verbally discuss the grievance with his foreman and/or supervisor.If the foreman and/or supervisor's verbal reply is not satisfactory, the employee and/or his Steward shall submit the grievance in writing to his foreman or supervisor.No grievance shall be considered unless it is filed within fifteen (15) days after the occurrence of the event complained of.The supervisor to whom the grievance is submitted in writing shall provide his written reply within fifteen (15) days after receipt of the grievance. Within five (5) days after the receipt of the written decision of the supervisor, the Steward shall notify the supervisor as to whether his decision is satisfactory. Second Step If the written decision of the supervisor is not satisfactory, the Chief Steward shall submit the grievance in writing, within ten (10) days, to the head of the department in which the grievance arose.He shallgive his reply in writing within fifteen (15) days after receipt of the grievance. Within five (5) days after the receipt of the written decision of the department head, the Chief Steward shall notify the department head as to whether the decision is satisfactory. Third Step If the decision of the appropriate department head is not satisfactory, it shall be submitted in writing, within ten (10) days, to the Plant Manager, who shall then have ten (10) days after receipt of the grievance in which to render his decision. Within ten (10) days after receipt of the written decision of the Plant Manager, the Workmen's Committee shall notify the Plant Manager, in writing, as to whether his decision is satisfactory. Fourth Step If the procedure is not adjusted satisfactorily through the procedure hereinbefore mentioned, the matter may be referred to an arbitrator.If the Union desires to submit such grievance to an impartial arbitrator (providing the grievance is one which does not involve matters on which arbitration is specifically prohibited under the terms of this Agreement, and which the Company and the Union have mutually agreed to submit to arbitration) it must notify the other party of that fact, in writing, within thirty (30) days after the date the Plant Manager, or other duly authorized representative, advised the Workmen's Committee of his decision. (3) The Union and the Company shall make written application to the Federal Mediation and Conciliation Service requesting a seven-name arbitrator panel from which the parties shall select an arbitrator.The parties shall alternately each strike three names, one at a time.After striking, the remaining name shall act as Arbitrator.It is understood that, starting with the first arbitration case following the date of the execution of this Agreement, the Union shall strike the first name.In the next case, the first name stricken will be by the Company and, alternately, the Union and the Company thereafter.Both the Company and the Union shall have the right to reject two panels submitted by the Federal Mediation and Conciliation Service. When the Arbitrator has been selected, he shall meet for the consideration of the grievance as soon thereafter as is practical.Any such meeting of an Arbitrator shall be held in El Dorado, Arkansas, unless the parties unanimously decide otherwise. Any such Arbitrator shall decide only the grievance submitted to him upon testimony presented to him by the Union and the Company, and shall render his decision in writing. Except as otherwise specifically provided in this Agreement, the Arbitrator shall have no power to change the wages, hours, or conditions of employment set forth in this Agreement; he shall have no power to add to, subtract from, or modify any of the terms of this Agreement; he shall deal only with the grievance which occasioned his appointment.He will require that the Union has the burden of establishing its position on behalf of the employee, except in a discipline and/or discharge case when the burden will be on management. The parties hereto shall comply fully with the award or decision made by any such Arbitrator, and the decision of the Arbitrator will be final and binding on both parties. The expense of the Arbitrator shall be paid equally by the Company and the Union. Section 2. No provision of this Article IV, or of any other Article of this Agreement, shall deprive any employee covered by the terms of this Agreement of any rights to which he may be entitled under Section 9(a) of the Labor Management Relations Act of 1947, or any other Statute of the United States. Section 3. In the event a grievance arises over a discharge or layoff, the first and second steps of the grievance procedure may be bypassed. (4) ARTICLE V CLASSIFICATION CHANGES Section 1. An employee who has been trained and is functioning independently (without the need for regular contact with an accessible, certified trainer on the shift) but has not yet been certified as qualified for the position will be paid the rate for the position while he is doing so.This provision will not apply when the trainee is assisted by another employee assigned to that position for purposed of training.The employee will be expected to complete the certification process of the position for which he is training without undue delay.The expected time frame for doing so will vary by such factors as position and skill level required, employee ability, availability of other employees and production load of the facility. Section 2. Subject to the provision of Article XI, Section 10, when an employee is transferred to a classification paying a smaller wage rate than the classification from which he was transferred, he shall receive the rate of pay of the new classification at the end of ninety (90) calendar days. If an employee is shifted to any classification paying a smaller wage rate than his regularly assigned classification due to the temporary shutdown of equipment, no reduction in rate shall be made during the first ninety (90) calendar days. If an employee is transferred to a lower classification due to the exercise of seniority provisions of this Agreement, he shall receive the rate of his new classification on the date of transfer. Section 3. An employee who is to be laid off, due to reduction in the work force shall be given two (2) weeks' notice of the date of the layoff.In the absence of such notice, the employee shall be given two (2) weeks' pay at his rate at the time of his layoff.It is provided, however, if an employee is temporarily laid off and is reemployed within less than two (2) weeks of the date on which he was temporarily laid off, he shall be paid only a sum equal to the number of hours he would have worked during the period of the layoff on his regular schedule, multiplied by the hourly wage rate which he was earning at the time he was laid off. Neither notice nor pay in lieu of notice referred to in this Section 3 shall be required with respect to a temporary layoff which is due to a reduction in forces caused by fire, storm, explosion, Act of God, production emergency due to manpower shortage, or by a (5) strike of any employees of the Company at the Chemical Plant (which employees are in another bargaining unit), or by a strike of any employees of any other employer. Section 4. All work peculiar to any classification shall normally be done by employees regularly assigned to that classification except in cases of emergency.An employee called out or assigned to fill that vacancy will be considered regularly assigned to that classification.However, operating personnel in operating areas may perform any other duties and routine process control analyses related to the operation of the Unit.No arbitrary changes in present classifications or duties thereof will be made with the purpose or result of reducing the pay of any classification.Any man who has available time over and above his normal duties shall assist other employees in his area. When an employee's area duties are down and there is to be no work for him at all on his shift, he may be assigned to: 1. Fill other operating vacancies within his area. 2. Assist in maintenance efforts anywhere in the plant. 3. Perform yard maintenance work anywhere in the plant. 4. Perform minor maintenance in his unit. 5. Perform any other duties as directed by his supervisor so long as it does not require the performance of an immoral or unsafe act. (Under this condition, an employee may be notified to change shifts and, if so notified sixteen (16) hours or more in advance of the beginning of his new shift, will not be entitled to pay in lieu of short notice under Article VII of the current agreement.) When an employee's assignment is down only part of the shift, he may be assigned to: 1. Assist in maintenance efforts in his unit. 2. Perform yard maintenance work in his unit. 3. Perform minor maintenance in his unit. 4. Perform any other duties as directed by his supervisor so long as it does not require the performance of an immoral or unsafe act. (6) An Operating Department employee shall perform minor maintenance functions while his unit is operating if he has time available over and above his primary operating duties. Section 5. Except in cases of emergency and for training purposes, no foreman, supervisor, or employee not covered by this Agreement shall do any work peculiar to any classification covered by the bargaining unit.However, Maintenance employees may from time to time perform minor operating functions when accompanied by operating personnel.The Company shall use technical employees from time to time to make tests and inspections requiring engineering skill. ARTICLE VI HOURS OF WORK Section 1. The regular hours for work shall be eight (8) hours per day and forty (40) hours per work week.One and one-half (1-1/2) times the applicable hourly rate will be paid for all work in excess of eight (8) hours in any one day, in excess of eight (8) hours in succession, or forty (40) hours in any one week. Section 2. The work week shall begin at 11:00 p.m. on Sunday and end at 11:00 p.m. the following Sunday.The work day shall begin at 11:00 p.m. and end at 11:00 p.m. Section 3. The work schedule and shift schedules which are presently in effect and which are made a part of this contract as Exhibit "C" shall remain in full force and effect for the terms of this Agreement.Regular hours of work for laboratory personnel shall be 8:00 a.m. to 4:30 p.m. Hours of work may be changed to 7:00 a.m. to 3:00 p.m. as dictated by the needs of the production or production accounting departments and will not be considered a change in shift.Laboratory personnel may be assigned to work other shifts periodically as necessary to meet the needs of the production department. (7) Section 4. The payment of additional compensation for any hours worked in excess of eight (8) hours in any one day, or forty (40) hours in any one work week, shall be in satisfaction of the obligation of the Company under this Agreement.There shall be no duplicate payment for daily overtime and weekly overtime.If daily overtime is greater in any one work week, only daily overtime shall be paid, or if weekly overtime is greater in any one work week, only weekly overtime shall be paid. Section 5. Notwithstanding any other provision of this Agreement to the contrary, no employee, except in case of emergency, shall be allowed or required to work more than sixteen (16) consecutive hours. ARTICLE VII CALL-OUT OVERTIME AND LOCAL NOTIFICATION Overtime shall initially be distributed, as equitably as practicable, to employees regularly assigned within the area where the overtime is required.The Company may then offer such work to employees in other areas who are qualified. Section 1. Work that is required beyond the end of the shift (or end of the day) that is expected to be four (4) hours or less in duration will be performed by a holdover, whereby the overtime will be offered to the employees on duty who are qualified for the work in the order that their names appear on the respective area call-out list.If the work will exceed four (4) hours, Company shall have the option of holding an employee over four (4) hours and calling a qualified oncoming employee in four (4) hours early to complete the overtime, or calling an employee out from the appropriate call-out list. An employee held over for as much as one (1) hour in a case in which his relief is not late, shall be paid a minimum of four (4) hours at straight time at his regular rate even though the full four (4) hours may not be worked.However, in the case of a holdover due to a Company meeting, individuals will be paid time and one-half (1-1/2) for hours worked. An employee called for work outside his regular schedule shall be paid a minimum of four (4) hours at time and one-half (1-1/2) his regular rate even though the full four (4) hours may not be worked or he does not work at all. An employee called out for work outside his regular hours will not be deprived of completing his daily schedule of hours on account of the extra hours worked on such call-out.An employee called out for work who works continuously until the beginning of his regular hours of work and continues to work the regular hours of his scheduled work shall (8) not be considered to have had a change in shift within the meaning of Section 3 of this Article VII.Notwithstand­ing the fact that an employee has been called out for work, such employee shall be required to perform his regular work schedule during the remainder of the work week in which such call-out occurs unless excused by the Company. In the event overtime distribution and/or call-out procedures do not provide the Company with sufficient qualified personnel to perform the overtime work, the Company shall have the right to assign qualified personnel, or at its option, assign the work to a salaried employee. Section 2. If an employee reports to work on time as scheduled, he shall be given the opportunity of working a full 8-hour shift.If an employee reports to work late for a scheduled work day and arrangements have been made to have an employee work overtime in his place, the Company shall allow the employee who reported to work late to work the remainder of his regular schedule, and the employee who is working overtime due to such employee being late will be relieved of duty. Section 3. No employee shall lose any time from his normally scheduled 40-hour week occasioned by any shift change.However, any employee who is working extra to complete his forty (40) hours per week may be used for filling vacancies in his area in accordance with his seniority.The Company further agrees that each employee shall receive twenty-four (24) hours' notice prior to any change in his shift, or in lieu thereof, the employee shall receive time and one-half (1-1/2) for the first shift worked; however, no such extra pay shall be paid when an employee's shift is changed incident to his promotion to a higher vacancy or when he is returned to his regular assignment from an advancement.However, if an employee's assignment is temporarily shut down and, as a result, there is no work for him on his regular assignment, he may be so notified and reassigned to fill other operating vacancies on another shift or to work with Maintenance on another shift.If the employee is so notified sixteen (16) hours or more in advance of the beginning of his new shift, he will not be entitled to pay in lieu of short notice for shift change. If an Operator Trainee (in order to complete his forty (40) hours per week) must work outside the regularly scheduled hours of a day employee, he will be assigned to work extra and may be used as a relief man for filling vacancies in the operating area in which he last worked in accordance with his seniority. (9) Section 4. If an employee is instructed to work and does work continuously for as much as two (2) hours before or beyond his regular shift or schedule, he shall be paid a sum equivalent to thirty (30) minutes at straight-time pay in lieu of meal time. ARTICLE VIII SHIFT MEN - DAY MEN The term "shift employee" as used herein shall be deemed to mean one who is employed for specific periods in the course of continuous operations regularly carried on during two (2) or more shifts per day, five (5) or more days a week; each other employee is a "day employee." ARTICLE IX HOLIDAY PAY Each of the following days is a holiday: New Year's Day Good Friday Memorial Day July Fourth Labor Day Columbus Day Thanksgiving Day Day after Thanksgiving Christmas Eve Christmas Day Each of the above-mentioned holidays shall be deemed to begin at 11:00 p.m. on the day immediately preceding the holiday and end at 11:00 p.m. on the holiday, except when the holiday falls on Sunday, in which case those employees who are working a 6-day week will observe the holiday on the following Monday. An employee may elect to take a personal holiday in lieu of Columbus Day.To do so, it must be scheduled with supervisory approval not less than 14 days prior to the date requested. Employees who are regularly scheduled to work 12 hour shifts will receive 12 hours’ pay at his straight time rate for each recognized holiday.Other employees who work on a holiday will be paid eight (8) hours' holiday pay at his straight time rate.In addition, all employees will be paid one and one-half (1-1/2) times his straight time rate for each hour worked on the holiday. (10) Each employee covered by this Agreement who does not work on a particular holiday shall be paid, with respect to that holiday, a sum equal to his regular straight time for either eight (8) or 12 hours worked, depending upon his regular work schedule, provided that no such payment shall be made to an employee, with respect to a holiday, if such employee (a) is scheduled to work on that holiday and, without permission of the Company, fails to report for work; or (b) is on leave of absence; or (c) is on layoff; or (d) is on sick leave and has not worked or does not work at any time during the 2-week pay period in which the holiday occurs. Holiday Pay Employee will be off on a holiday if so notified that his services are not needed.Employees who fail to receive proper notification will receive time and one-half (1-1/2) for the first shift worked after the said holiday.Proper notification will be twenty-four (24) hours.Such notification shall not be required in the event of unit or equipment mechanical failure, fire, storm, explosion, or Act of God. Employees will have the option, by seniority, to elect to work or leave if less than all can be excused. Day Employees assigned to the Operating areas who normally work Monday through Friday, shall observe a holiday falling on Saturday the preceding Friday, and a holiday falling on Sunday the following Monday, and not report for work unless notified.However, the Christmas Eve holiday shall be observed on the last scheduled work day prior to Christmas Day holiday. ARTICLE X VACATIONS Section 1. Normal vacation accruals will be computed in accordance with the following provisions: (a) Two weeks (80 hours) after having accrued one (1) year's Company seniority. (b) Three weeks (120 hours) during the calendar year after having accrued six (6) or more years' Company seniority. In computing length of service for vacations, time spent working at the El Dorado Plant will be used. Section 2. Those employees who had previously accrued or who will accrue, during the term of this Agreement, twelve (12) years or more Company seniority shall be entitled to a (11) vacation accrual of four weeks (160 hours).Thereafter, and for all other employees, the maximum vacation accrual shall be as provided in Section1. Section 3. Each employee must take his vacation during the calendar year in which it falls due.However, when an employee is absent from work due to authorized occupational injury or illness or personal sick leave and has not returned to work by December 31, he may, at the Company's option, be permitted to take his vacation or receive vacation pay between January 1 and April 1 of the following year.An employee may elect to split his vacation in 40-hour periods, or he may take all his vacation in one period.However, an employee that works the Uniform shift schedule (Exhibit "C-3") may elect to schedule his vacation in either 40-hour periods or 56-hour periods, or a combination of the two.Any remaining vacation of less than forty (40) hours must be scheduled in a single period. Section 4. Vacation schedules must be prepared and submitted to the department head by March1, if possible.Scheduling of vacations will begin immediately after
